DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. On page 8 of applicant’s argument/remark, applicant argues that the applied reference fails to disclose “applying inter-domain security protection to, or removing inter-domain security protection from, one or more portions of the content of a field in the message”. In response, examiner clarifies that the applied reference teaches this limitation. In Para 47, Fridman teaches a security protection policy in an inter-domain communication in the form of an authorization policy that encodes/decodes or encrypts/decrypts confidential information. Given a broad reasonable interpretation, the encoding and decoding of the confidential message reads on the claimed subject matter of applying or removing security protection. Furthermore, the secondary reference, Jain which was applied to the rejection of the new claim teaches inter-domain protection policy wherein the transmission of sensitive information is either encoded or decoded. Considering the explanation above, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter in claims 41-43 have no support in the disclosed specification. Applicant is humbly asked to point out the portions of the specification that provides support for the specific claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 20-30 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Fridman et al. (US-20080133729).
a.	Referring to claims 1 and 20:
	Regarding claims 1 and 20, Fridman teaches a method performed by network equipment in one of multiple different core network domains of a wireless communication system, the method comprising: receiving a message that has been, or is to be, transmitted between the different core network domains (Para 43…. message transmission); applying inter-domain security protection to, or removing inter-domain security protection from, one or more portions of the content of a field in the message according to a protection policy that includes information indicating to which one or more portions of the content inter-domain security protection is to be applied or removed (Para 37, 43 and 47…. applying inter-domain security policy according to a protection policy. Authorization policy of encoding decoding or encrypting/decrypting messages across domains); and forwarding the message, with inter-domain security protection applied or removed to the one or more portions, towards a destination of the message (Para 44 and 47… domain policy enforcement to apply the policy).  
a.	Referring to claims 2 and 21:
	Regarding claims 2 and 21, Fridman teaches the method of claim 1, wherein the messag
a.	Referring to claims 3 and 22:
	Regarding claims 3 and 22, Fridman teaches the method of claim 2, wherein the HTTP messag
a.	Referring to claims 4 and 23:
	Regarding claims 4 and 23, Fridman teaches the method of claim 1, wherein the information includes one or more regular expressions that indicate the one or more portions (Para 49 and 39…. information format).  
a.	Referring to claims 5 and 24:
	Regarding claims 5 and 24, Fridman teaches the method of claim 1, wherein the information includes one or more JavaScript Object Notation, JSON, Pointers, that indicate the one or more portions (Para 49…. information format).  
a.	Referring to claims 6 and 25:
	Regarding claims 6 and 25, Fridman teaches the method of claim 1, wherein the protection policy further indicates, for each of the one or more portions, a type of inter-domain security protection to be applied or removed, and wherein, for each of the one or more portions, the type of inter-domain security protection to be applied or removed comprises confidentiality protection and/or integrity protection (Para 37…. protection to be applied includes privacy, security, etc.).  
a.	Referring to claims 7 and 26:
	Regarding claims 7, Fridman teaches the method of claim 1, wherein the protection policy is included in the message (Para 43…. message including policy).  
a.	Referring to claims 8 and 27:
	Regarding claims 8 and 27, Fridman teaches the method of claim 1, further comprising, responsive to receiving the message, transmitting a discovery request to a network repository function, NRF, requesting discovery of the protection policy for protecting the messag
a.	Referring to claims 9 and 28:
	Regarding claims 9 and 28, Fridman teaches the method of clam 1, further comprising receiving the protection policy from network equipment in a path that the message takes from a source of the message to the destination of the message (Para 43… domain policy mediation module).  
a.	Referring to claims 10 and 29:
	Regarding claims 10 and 29, Fridman teaches the method of claim 1, wherein the method is performed by Security Edge Protection Proxy, SEPP (Para 39… edge proxies).  
a.	Referring to claims 11 and 30:
	Regarding claims 11 and 30, Fridman teaches the method of claim 10, wherein the SEPP comprises SEPP in a visited network, vSEPP, and SEPP in a home network, hSEPP (See Fig 2. Edge proxy A and B).  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-43 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Jain et al. (US-20160119289).
a.	Referring to claim 41:
	Regarding claim 41, Jain teaches a method comprising: receiving a first message comprising a first header comprising a first string of characters followed by a second string of characters, the second string of characters comprising a first substring of characters followed by a second substring of characters (Para 52 and 53…..message header comprising first and second string of characters); after receiving the first message, generating a second message comprising a header comprising the first string of characters followed by a third string of characters, the third string of characters comprising the first substring of characters followed by a third substring of characters (Para 53 and 54…. generating an encoded message by encoding the string of characters); and transmitting the second message, wherein the header of the second message does not comprise the second substring of characters, and the third substring of characters is either i) an encrypted version of the second substring of characters or ii) a decrypted version of the second substring of characters (Para 95…. encoding/decoding using character-type preserving encryption).  
a.	Referring to claim 42:
	Regarding claim 42, Jain teaches the method of claim 41, further comprising after receiving the first message, determining whether the second string of characters matches a predetermined pattern, wherein the step of generating the second message is performed as a result of determining that the second string of characters matches the predetermined pattern (para 53 and 53… determining that the string matches a sensitive data pattern and encoding/encrypting the strings).  
a.	Referring to claim 43:
	Regarding claim 43, Jain teaches the method of claim 41, wherein the second string of characters further comprises a fourth substring following the second substring, and the third string of characters contained within the header of the second message further comprises the first substring followed by the third substring followed by the fourth substring (Para 53…. substring of characters).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497